Case 3:19-cv-00389-JPG-MAB Document 30 Filed 06/10/20 Page 1 of 1 Page ID #1598




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS


   DEANN ROBERSON,
   Plaintiff,

   v.                                                        Case No. 19–CV–00389–JPG–MAB

   ANDREW SAUL,
   Commissioner of Social Security,
   Defendant.

                                         JUDGMENT

         This matter having come before the Court,

         IT IS HEREBY ORDERED AND ADJUDGED that the Commissioner of Social

  Security’s disability decision is AFFIRMED.



  Dated: Wednesday, June 10, 2020                    MARGARET M. ROBERTIE
                                                     CLERK OF COURT

                                                     s/Tina Gray, Deputy Clerk

  Approved by: s/J. Phil Gilbert
              J. PHIL GILBERT
              UNITED STATES DISTRICT JUDGE
